Title: To George Washington from Major General Artemas Ward, 31 August 1775 [letter not found]
From: Ward, Artemas
To: Washington, George



	Letter not found: from Major General Artemas Ward, 31 Aug. 1775. On 31 Aug. Horatio Gates wrote on behalf of GW to Ward: “In Answer to your Favor of This Day to His Excellency General Washington, I have His Commands to say, that He approves of The Person being Appointed to the Command of the Boatmen being Declared in Publick Orders, before the Inlistment takes place.”
